Citation Nr: 0523374	
Decision Date: 08/25/05    Archive Date: 09/09/05

DOCKET NO.  04-04 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim for entitlement to service 
connection for a right hip disorder, as secondary to service-
connected shrapnel fragment wound (SFW) residuals of left 
lower extremity, to include shortening of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from October 1942 to November 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Oakland, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified at a Travel Board hearing in May 2005 
before the undersigned Veterans Law Judge, who is designated 
by the Chairman of the Board to conduct hearings pursuant to 
38 U.S.C.A. § 7102 (West 2002).  A transcript of the hearing 
testimony is associated with the claims file.

The veteran's representative indicated at the hearing that 
the veteran desired to apply for an increase in the 
evaluation of his service-connected SFW residuals, left lower 
extremity.  This matter is referred to the RO for appropriate 
development and action.


FINDINGS OF FACT

1.  In a February 2000 rating decision, the RO denied service 
connection on a secondary basis for a right hip disability.  
A March 2000 letter informed the veteran of the rating 
decision and his appellate rights.  This letter was not 
returned as undelivered.

2.  The veteran did not initiate an appeal concerning the 
February 2000 rating decision with respect to the denial of 
service connection on a secondary basis for a right hip 
disability.

3.  The evidence received since the February 2000 rating 
decision, with respect to the denial of service connection on 
a secondary basis for a right hip disability, is cumulative 
and redundant; and it does not bear directly and 
substantially upon the specific matter of whether the 
veteran's has a presently existing right hip disability that 
was either caused or aggravated by a service connected 
condition; and when considered by itself or in connection 
with all the evidence of record, it has no significant effect 
upon the facts previously considered.


CONCLUSIONS OF LAW

1.  The February 2000 rating decision denying service 
connection on a secondary basis for a right hip disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2004).

2.  New and material evidence has not been received to reopen 
a previously denied claim for entitlement to service 
connection for a right hip disorder, as secondary to service-
connected SFW residuals of left lower extremity, to include 
shortening of the left lower extremity.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (effective prior to August 
29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, 38 U.S.C.A. § 5100 et seq., upon receipt of a 
substantially complete application for benefits, and prior to 
an adverse initial adjudication, imposes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, as well as 
a duty to notify the claimant what information and evidence, 
if any, the claimant is to provide, what evidence VA will 
attempt to obtain, and for the claimant to submit any 
information or evidence in his or her possession.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The VCAA also requires VA to assist 
the claimant with obtaining the evidence necessary to 
substantiate the claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326.

The veteran filed his application to reopen in June 2001, and 
the adverse adjudication was in February 2003.  In a letter 
dated in May 2002 (letter), the RO informed the veteran of 
the VCAA and VA's obligations under the act, to include the 
evidence needed to support his claim.  As to who would obtain 
what part of the evidence needed, the letter instructed the 
veteran to provide medical evidence that showed his right hip 
disability was related to his service-connected left leg 
disability.  The letter also informed him that, if he 
preferred, the RO would obtain any private treatment records 
he identified as related to this claim, provided he 
completed, signed, and returned, the enclosed VA Forms 21-
4142 to authorize VA to obtain them on his behalf.  The 
letter informed the veteran to send the evidence needed as 
soon as possible, which the Board construes as reasonably 
informing him to submit any evidence in his possession.

Notably, the Board obverses that the May 2002 letter did not 
specifically inform the veteran of the necessity of 
submitting new and material evidence or define the term.  
Nevertheless, the letter did notify him of the February 2000 
rating decision, and of the evidence that was needed to 
comply with the new and material evidence standard.  Thus, in 
light of the fact that the veteran acknowledged at the Travel 
Board hearing that new and material evidence was needed to 
reopen his claim, and that neither he nor his representative 
has asserted that additional evidence would have been 
submitted but for the omission, the Board finds no prejudice 
to the veteran.  Id.  Under these circumstances, the Board 
finds that the letter substantially meets the notice-content 
requirements of the VCAA.  38 U.S.C.A. §§ 5103(a), (b)(3); 
38 C.F.R. § 3.159(b)(1); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); Pelegrini and Quartuccio, both supra.

The RO obtained the veteran's VA treatment records and 
arranged for an appropriate examination.  Neither the veteran 
nor his representative asserts that there is additional 
evidence to be obtained or that there is a request for 
assistance that was not acted on.  All records obtained or 
generated have been associated with the claim file.  Thus, 
the Board finds that the RO has complied with the duty to 
assist the veteran with the development of his claim, 
38 C.F.R. § 3.159(c), and that he has received proper VA 
process.

Factual background

The veteran initially applied for secondary service 
connection of his right hip in June 1999.  The February 2000 
rating decision determined that examination was negative for 
findings on the right hip, and there was no relationship with 
the service-connected left lower extremity disability.  The 
claim file reflects no record of the veteran having appealed 
that determination, and it became final in accordance with 
applicable law.  He submitted his application to reopen the 
previously denied claim in June 2001.  He asserted that his 
right hip was aggravated by his left leg condition.

The November 2003 VA examination report reflects that the 
veteran was 83 years of age at the time of the examination, 
and that his left lower extremity is approximately two inches 
shorter than his right.  He walks with a cane in his right 
hand and with a stooped posture.  The examiner noted that x-
rays taken in January 2000 showed no significant degenerative 
joint disease (DJD) in the right hip.  After noting the 
veteran's significant DJD and pain in his left knee, left 
hip, left ankle, left mid-foot, and lumbosacral spine, the 
examiner noted that the corresponding joints of the right 
lower extremity did not show significant DJD changes.  The 
veteran's right hip range of motion was normal, and prior x-
rays did not show significant DJD.  The examiner opined that 
the veteran's pain in his right hip area, which is an 
extension of the low back pain, was probably related to the 
lumbosacral spine pain due to lumbosacral spine DJD.  He 
further opined that the veteran did not have significant 
degenerative arthritis of the right hip, and if there were 
some degenerative changes, they are related to the aging 
process.  Thus, he could not make any connection between them 
and the left lower extremity.  The November 2003 hip x-ray 
examination report reflects that the x-rays showed no changes 
from the prior report.

At the hearing, the veteran acknowledged that he had no new 
and material evidence to submit, but he wanted to describe 
how his SFW residuals impacted his gait and caused him pain.  
He related how the changes in his gait caused him pain in his 
right hip, and he provided additional descriptions of his 
left lower extremity pathology.

Applicable law and regulation

As noted above, the veteran filed his application to reopen 
his previously denied claim in June 2001.  The regulation 
applicable to new and material evidence, 38 C.F.R. 
§ 3.156(a), was amended, effective August 29, 2001.  See 66 
Fed. Reg. 45,620.  Thus, the former version of 3.156(a) is 
applicable to the veteran's claim.

Once a decision becomes final, absent submission of new and 
material evidence, the claim may not thereafter be reopened 
or readjudicated by VA.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a).  "New" evidence means more 
than evidence that has not previously been included in the 
claims folder.  38 C.F.R. § 3.156(a).  See Evans v. Brown, 9 
Vet. App. 273, 284 (1996).  In addition, the evidence, even 
if new, must be "material," in that it is evidence not 
previously of record, that bears "directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
Moreover, if it is determined that new and material evidence 
has been submitted, the claim must be reopened and considered 
on the merits.  See Evans, 9 Vet. App. at 283 (1996); Manio 
v. Derwinski, 1 Vet. App. 140 (1991).

The Court has further held that, in determining whether 
evidence is new and material, the credibility of the new 
evidence is, preliminarily, to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of the claim on any basis.  See Hickson v. 
West, 12 Vet. App. 247, 251 (1999).  The benefit-of-the-doubt 
rule is not applicable to claims to reopen a prior final 
decision.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

In the instant case, the "issue at hand" pertaining to the 
request to the reopen the finally denied claim for service 
connection on a secondary basis for a right hip disability is 
whether such condition was either caused or aggravated by the 
service-connected SFW residuals of left lower extremity, to 
include shortening of the left lower extremity.  In the 
alternative, the veteran could reopen the finally denied 
claim by showing that the right hip disability originated 
during service.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
disease or injury resulting in current disability was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).  A disability which is 
proximately due to or the result of a service-connected 
injury or disease shall be service connected.  38 C.F.R. 
§ 3.310(a) (2004).  Further, a disability which is aggravated 
by a service-connected disorder may be service connected to 
the degree that the aggravation is shown.  Allen v. Brown, 7 
Vet. App. 439 (1995).

Analysis

The Board finds that new and material evidence has not been 
submitted since the last final February 2000 determination.  
The Board notes that the November 2003 VA examination report, 
although new in that it was not previously of record, is not 
material because the report indicates that the right hip 
pathology which the veteran manifests is related to his 
degenerative joint disease of lumbosacral spine.  In this 
respect, the VA examiner opined that his right hip pain 
radiates from his low back.  Service connection for 
degenerative joint disease of the lumboscral spine was 
granted in a February 2000 rating decision.

Next, the Board notes the representative's statement in May 
2004 to the effect that the veteran has a developed either a 
right hip pain syndrome or post-traumatic bursitis secondary 
to the service-connected SFW residuals of left lower 
extremity, to include shortening of the left lower extremity.  
The veteran has also provided sworn testimony describing a 
cause and effect relationship between his symptoms of right 
hip pain and this same service-connected condition.  While 
they may provide statements as lay affiants as to their 
observations, they are not competent to offer an opinion as 
to a medical diagnosis or medical causation concerning the 
veteran's right hip.  This is so because they do not have the 
necessary training and/or expertise, themselves, to give an 
opinion on the matter of whether the veteran has a presently 
existing right hip disability as a result of a service-
connected condition.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
And, the allegations today are similar to those proffered 
when the RO denied the veteran's claim previously.  So merely 
reiterating similar allegations is not new evidence.  Aside 
from that, the lay assertions , even if new, still would not 
be material.  See Pollard v. Brown, 6 Vet. App. 11,12 (1995); 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (implicitly 
holding that lay assertions of medical causation will not 
suffice to serve as the predicate to reopen a claim).  For 
these reasons, the statement and sworn testimony do not 
constitute new and material evidence.

Accordingly, the Board determines that the evidence submitted 
subsequent to the February 2000 rating decision is not "new 
and material" as contemplated by 38 C.F.R. § 3.156(a) (as in 
effective prior to August 29, 2001), and provides no basis to 
reopen the veteran's claim of entitlement to service 
connection on a secondary basis for a right hip disability.  
38 U.S.C.A. § 5108.




ORDER

Since new and material evidence has not been received to 
reopen a previously denied claim for entitlement to service 
connection for a right hip disorder as secondary to service-
connected SFW residuals of left lower extremity, to include 
shortening of the left lower extremity, the appeal is denied.



	                        
____________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


